DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/11/22, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2013/0158407 to Kabakov et al.; U. S. Publication No. 2010/0274145 to Tupin, JR. et al. and U. S. Publication No. 2013/0123637 to Wohlschlager et al. none of the prior art alone or in combination teaches the limitations of the independent claim specifically “a first processing section arranged to determine a first heart rate from a first channel of the ultrasonic Doppler echo signal, wherein the ultrasonic Doppler echo signal comprises at least two channels, the at least two channels including the first channel obtained for a first depth or a first depth range and a second channel obtained for a second depth or a second depth range different from the first depth or the first depth range, and a second processing section arranged to determine a second heart rate from the second channel of the ultrasonic Doppler echo signal, an input section arranged to receive, from an additional heart rate determining device, maternal heart rate information other than the determined first heart rate and the determined second heart rate, and a choosing section arranged to select one of the determined first heart rate and the determined second heart rate as the fetal heart rate to be determined based on the maternal heart rate information from the additional heart rate determining device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793